OFFICE   OF THE   ATTORNEY GENERAL   OF TEXAS
                                  AUSTIN
 GROVER    SELLERS
*TTORNEY    GENER*L
                ‘388.      2.        2b zrouuru         of TM&8k,            aad la,
       i8 horebyauthoriud                     uidO~Uer.4         tor448W8          the
       itwo lp p r o p r kunaer
                            t~dMid                       A4t    far Cqp888,
       Ukdl8Nbth4F~84d                  tOti         di8bUrUmOt8          th8rO-




       tiOE    ia    ths     Stata     ‘frscr8UVy,    8Ub&4t      to   th8    mtoh-
       try ot &a0 ulth F&Oral                    Puada ug to 8U4h 8mouat
       48 t&J FtIdOralO4VUMmnt                    ruy 8llofWO p8r btrn-
       oium to Lb8 Stat8 lOr 8el.d uork, 4Id vhich ba8 not
       rll'eadykea  mt  ulth 8t&t4 l~oprletlolu    $48
       Wdbloanlumpr
           a. . ..I (I4aa818Our4)

               It    I8    ovideat      frm     retilrrg tb       above utl4&              that    the
                     Dlvfioa 18
YwatlorulRobablllktloa                                     a wt        of    th8   8t8tO      Board
of Vo4~tlOa4l           Bduoatloo.
               @tick             &75J, vO~ooO'8 &UObt4d                C&Vi1 StatLIt              Of
h-8,        V8ad8    a     pUt      U fO11OU8 1
            944. 1. T&t cbro la breby wade44   la the
       2obabllltatloa Dlvl8lon of tb Skto D8smrtrat of
                                      14al rortoratlao          84zvioo sor

       Thi8   8orvlae            8bmllmke       pS'OV1814l&tar locratltl&
       OXUti~       rrd           phf8i4dly      M8tfMir\g 4rip)li&d 4bl1-
       droo or       th8    stat0 u hereiruitw                 provlQd.
               I. . . .

               38.                  mV181a
                 3. ?hr Rebabllltetloa                                        OS C&
       sc a t0
             Dswtwnt 0s  Bduo a ci8
                                  io
                                   lmpouerrb
                                     o                                        to tJre
                                                                                 292   Ime




4ewuB          uhr   8ur1oy8~ ~4 l8kbll8h prrmnaac
FIaOrd8        4f arlppkd    ohlldrelrj to oooporeta   with
 t-     IbJU?tPll)Ot   Of $diXUtiO6ilXJWOVidi4,S     8p4hl
eaulsm8nt          at@ iPrtruotlw la tlw lbue~tloa of
~iwha0hiLdn~,t4                         48p19         Prdl4dU3&8tW&4-
al 84rv140 for            orlpo
                              lQr       aulboaJ           gmvided        the
 4mlyphy8laua8             k@Ay~u8aul4d                   cop~tl40
u~4~~8urrg*?yb~~~~lO~Btargoo-
w848   4f~ri8~abtS'WCYtlCj                                &tP4~iddhrth-
lr .       t&t
    h o mvu,                  fo r8r l4d4hmrrbaviage4-
 fOUt8 Of th8 O?d                       @l;
                              4Wity, ‘p f.   qtmlUled  doab
 i8t8 wytI8      wloy4d      t4F @Wp848    d di4&?&48i8
 uul trodosotj        Uwt   not w-r8 thn th8 arutorury
 ri8iWU    I448 b8 #lb for 8Wh 8OrVi408,           aad that
 gty81OlUl8,     dr)Ot%4t8, Qs? 8Ur@444    80 otf@Oylld
 8baft k amOVO6           by tb. Stat0  BoUd ot Xealth 48
QaozLttrd    to  rendor rub     wmlao~ to Hbat uul
 ckermto       h48pitalr    ra tb48re     4s crippled
ahildroa oolrteEplatad Q thlcr Aat p4vldi4R that
8U4h ho8pit41 mu8L b8 aOprOnd by th8 State  Borrd
Of COPtPOl, atI6to t&O 8Wh Other 8tbm 48 m4y
k  o*4084Wy           b    OFbE     t0 wC4a@irh                th8   mD48o8
Of thl8 A4t.

          'At     tbs di84mtioo         4S th8 a




          %8      R~bllltnatloaKW181orrof                       tin 8tat4 Ek-
Jmrtmmt           or mw~tlw         k      alro4t~d       to    p0v1da     la
Ruk8        Md    R4@&tlotm,         tb8      W488ulFy          dOLti      for
Oha     aoQdU4t      Of t&i18 York,          in ~O4orClan~o with ths
jNJPpoM8   Of thi8   AOt,whUh    8&4l~&WIISW      fa? 48
~88lbb,tbs       fM8   4hOiCO Of &UttisIit8 itbttvb
8o&Cti4Q    ot ghlr14hi8     urd b48l31t&b,  8od 8hd1
urauge with hoapltr&,                   boaae b&WPt9l%t8                 lti
OthU        84VV1448      ~OVidi~fios             UPi     kd4hiidlMc8
uork,       aorqOeDUti4n       la    8Wh    84M e 488 povl&d
t&6       8Wh     t408 0      4hrR.8        8&u.not 4X4064 tb
                aihunua    4iww8        lo* t&  84m  8ervlcer ran-
~:f~o.~Wy)r                 wwdp4tl84t81ntb4                     hO8pilal,
mW8d    iOr                      pO88 Of U&%8 Aot, 8UbhBUl.8 and
RO~U&tlOM 8 r                ub8      awrwod by fbr StaU bJWt*
mat of %dw8tloa~




         '2&t        ahlldr~a       uh488    p~Fwlt8,OU       th68a iolaao
&WWlti,   m   tlWWkU~                       lb & 80 &WY &I $Wt         rOr
8UOb treatmmt   rrd ew                  SJho povW4                r0r by   th8
Relnbllltatlca               Dlvi8loa   WAdW8wh rub8              rrd N~u-
z;zlor               my      be pFO84?ikd       by   ~,-MmrtMnt            4f
                 .

         I
             .   .   l   .




         53ea.5.             gbSPbWRElOIILt
18 &Muarlaed                 @




         .   .   .   .   l
                                                                                    1.
                                                                                          294
                                                                                          i



Eoaorablo Lon 1118up,gm~4 5


       @X90888  Of thi8    Aat.              Tba
                                    2rmaurer of th8                       State
       Of 2OXa8 8tUlW   my   Out 8u Wr   8rd fundr  pro-
       vided for thi8 A46 Ugoo proper Uarratlt i88Wd by
       th4 Comptroller 0r tb8 stat43of Team -800     ugoo
       vowhurapprovmdbytkm                     Stat@ Doputmo8     of odu-
       eatha   ti   c&m DlpaUtmot               of xdwati4a   ahali report
       arurually to tb8 04UUEoOr              aDOUBt         rooolved   and u-
       pmded         ti      rak     uao@iaJwd.

             "&a* a. YJmYcwatlomalRohablUktloa      Dlvl-
       .81m Of tb Stat0 a&WtrPrllt Of B&I48ti4a 18 4PI
       pouerod aad dlreated to W   alI latlw arceroary
        to ~4~118h   tbb pR4848 ymvldod 4? -1-d        by
       thl8      A4t,     rod   64   aoopuau     uuh pub110 a&mal88,
       Ifete,        QowtY      and loa&       aod with IPiV8tO 8134114188
       rob l&ivld&a                  lEtore8ted in   tb       iWfaro    d arip-


       qmratloo   iltb all aat rrlatl.oe to rehablUta-
       tl4n of crippled         8OM OQV & lffe4t 4U OM4ted
       io th8 fUttb8.’    r -8i8      OUVI)


          It 18 Mt WI&at     SEM ruraly rOmlLk3gtb quoted par-
ti0~ Of Ih8 above Uti4b3    Uh8tbW   th0 8qOow8iOti    Of th8 phy8i-
cal ro8t4ratloo 8orvl40 for crippled ohlldreo 18 Luafbr the stat8
Board OS Vocatlo6al Edwatlon OF the Sate Dqartmnt of %duca-
tioa. UO My thi8 bo4au84 t& Aat Pf3fW8 to 844h 8OrVl40 b4-
14~ created la t& Reh8blUtatloo Dlvl8loa, W&h boar8 remab-
&Q40 to tlm Y44atlo441 RobabilltatlooMV181a         0r tbs state
R5ard of Y54atlorul Rdusatl.w, YOt, tkN AaO 6488 a4t 8QOa& Of
thir divl8lo4 a8 b Oil.q
                       l JJJtWtOf t&   Stat0 ik4Ud Of lhCattOM1
Sducatlm, but rather of the‘Bt(~teDeparCmot of &luaatlon. Iio
fiad   fwtbrr         leoguage       14 th8 44t it Is “the dt84rotl45  0r ttb8
Sat0 Dspwtmnt of                   isducatlca~ to podde  r08 tranapcwtat1on,
appllanoo8, bra408, sod meteri   aecas8ary in th8 proper bandl-
w   of orlppled ahildron. ye rurther find that tb Llrputosat
5f   xdwatioo prurarlb88                tb   ruler uad rogulatim8          u     to the
Oar0 aml treate8at of those chlldrea uhore ymrolrtruo ablo to
By ior 8Wh 8WVi4e8.     Wofurther ootl44 that the &at0 a-
WrtlWUt         Of   %dWatiOQ         18 lUttrori.SOd   t0   appOi46    a 8p4kl      8lQOr-
Viaor to aury out th8 provi8i4a8 of thhi8 Act U&Or the dlxo4-
tloa of TV, stata Supwviror of V~atloaal   Rohrbllltatloo, and
                                                                                        292



~oaaabir        LOQ m9,pss       6



8&t     8uch d6prrbmeat I8 au%hori&d to mka              8wh rt&b8, ~&a-
hti4R8         8rrdpOli4l48 44CO88Wy    t0 4WryoUt       t&l pWl8lOU8             of
thl8    A46.

         X0 Othsr! UWd8, it 18 Rot definit8               u     to    rhom      the
bdgt8htPT8 latemded 60 8UpUVi88  thi8  Aot.               2hl8 A46 &a~ k44
00 tb     8tatUtO b44k8 81lreO u>>      Md   thrr. h8V.       b80n     00 jubl-               .
alal    oplalotu vrlttoa 00     thl8   quetloa.      18 la llu4y8 pop8r
aId       ~8Wl81V4      t0 8OU8Ldrr tbs d4~LPlOta~44MtrU4tlOa
fzrlW&9""             AOtifAtb rlbnwo
                                 ,      Of MJ   judicw   d84i8iO48
          .

          liehr. imm 8dvlwd that it ha8 baea th8 praetlo8
4ndom8tru4tlw     of klm Daparteeatof Rdu4atim tht thy ruper-
vi40 lib8admlairtratlon of the wl pled 4&lldr44. They do all
th8    hlriog,firi4&Uld~OV~        04 ga3'ROn8            8od   th8     St8to         zk-
pal?tmnt    Of VO48tiOMl ISdW8tiOo ha8 44thlw             uht808VW              t0 do
with tin adalal8tratloa. 4hl8 18 dew oV@a    th4u& the DlVO4tor
0r ths V44atl44al Roh8bllltatlo~ DiV181Oth of t&l D8gnrtlseatof
Vwatlopal Rdu4atlon l8 th8 director of t&8 Crippled Children
DiV18104. fill8 18 r8quired U&U   344tiOU 5 Of Artl4k %?6nj.
Jiouover,th18 18 mvnly aa added duty to hl8 Offloe.    2hL8 COO-
rtrwtloa 18 follouod  la tb rggropriatl4t.i blll.
          Zherefore, u8 hold that  tb4 wMlnl8tratloa of Crippled
chl1droa I#V181Ol%18 uad4r th8 State Dspwtmeacof %dwatlorr.
Thir 18 8 raparate oatltp 5r gov4rnmsat froa the Stat0 Board
of Vocatlori81Rducatlm 8lldar a 4cuu4qwn44    th4lXOf, 00 4ro of
t& opbim     that t&w VocratlOrUlRohabllitatlm Dlv~8loa 18 a
dl8tliXttdLVi8104 Of g4VerrPrsPt from th8 Crlpplsd CJslldr8aDi-
VtltOO.
          ~8 4411 your attoatloa, hovwev, to ths fact that  lt
18 aa added duty to the ofti4e 0r zb  Superviror of th8 Voca-
tlooal Robabl)ltatloaD1vl810a to b4 Dliu4tof of ths Crlp&&d
Chlldroa aad that thl8 duty 4azwot b8 dlvorcdd uithout 4a Act
Of th8 ~~8&tWO.
                                                  vary     truly you~8

                                             Alr!PoRR%x o%R%RAL OF TZXAY



                                                              Robt. O* Roth
RORtdb